Citation Nr: 0808984	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for frostbite 
residuals of the right lower extremity, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for frostbite 
residuals of the right lower extremity, currently evaluated 
as 20 percent disabling.

3.  Entitlement to service connection for a low back 
disorder, including a lumbar strain/sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Philadelphia, Pennsylvania.

The veteran appeared at a local hearing in April 2007 before 
an RO Decision Review Officer.  A transcript of the hearing 
testimony is associated with the claims file.

For the reason discussed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

During the April 2007 hearing the appellant noted that he was 
examined by a Supplemental Security Income (SSI) doctor in 
2006, and that was why he was awarded benefits administered 
by the Social Security Administration.  Transcript, p. 7.  
There is, however, no documentation in the claims file that 
indicates any action was taken by the RO to obtain any 
records extant associated with the veteran's receipt of 
Social Security Administration benefits.  Once VA is put on 
notice that the veteran is in receipt of such benefits, VA 
has a duty to obtain any existing records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Further, in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008), the United States Court of Appeals for 
Veterans Claims held that VCAA notice for increased rating 
claims must provide at least general notice of the specific 
rating criteria that must be met to prove an increased 
rating.  The Board notes the Decision Review Officer informed 
the veteran of the precise rating criteria for a higher 
rating, as did the Statement of the Case.  Nonetheless, since 
the appeal is being remanded, a supplemental VCAA notice can 
be issued.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
comprehensive VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating as outlined 
in Vasquez-Flores, and an effective date 
for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain from the Social 
Security Administration all medical records 
pertinent to the appellant's claim for 
Social Security supplemental security 
income benefits.

3.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


